IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                August 18, 2009
                                 No. 08-11218
                               Summary Calendar              Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee

v.

CLARK PAUYO,

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                          USDC No. 2:08-CR-48-ALL


Before REAVLEY, DAVIS, and HAYNES, Circuit Judges.
PER CURIAM:*
      Following a jury trial, Clark Pauyo was convicted of possession with intent
to distribute 1,000 kilograms or more of marijuana, in violation of 21 U.S.C.
§ 841(a)(1), (b)(1)(A). Pauyo appeals the district court’s denial of his pretrial
motion to suppress. He argues that his detention following the initially valid
traffic stop was unconstitutionally prolonged and that his consent to the search
of his tractor-trailer was not valid.



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-11218



      We review findings of fact made by a district court on a motion to suppress
for clear error and the district court’s ultimate conclusions on Fourth
Amendment issues de novo, viewing the evidence in the light most favorable to
the prevailing party, in this case, the Government.         See United States v.
Gonzalez, 328 F.3d 755, 758 (5th Cir. 2003). We evaluate the legality of a traffic
stop and a subsequent search under the familiar test of Terry v. Ohio, 392 U.S.
1 (1968). United States v. Brigham, 382 F.3d 500, 506 (5th Cir. 2004) (en banc).
      Pauyo contends that Trooper Lancaster’s actions were not reasonably
related in scope to the traffic stop, that his suspicions were not reasonable, and
that after the decision was made to issue a warning, the continued detention was
unreasonable. Contrary to Pauyo’s assertion, Trooper Lancaster’s request for
documentation and questioning concerning the purpose and itinerary of Pauyo’s
trip were within the scope of his investigation and did not extend the duration
of the stop. See Brigham, 382 F.3d at 508-11. Moreover, based on the officer’s
experience with commercial vehicles, the information he obtained from Pauyo’s
log book and the bills of lading, and Pauyo’s demeanor and reluctance to answer
routine questions, Trooper Lancaster had a reasonable and objective suspicion
that Pauyo was engaged in illegal activity. Trooper Lancaster’s actions were
justified as a graduated response to emerging facts, were reasonable under the
totality of the circumstances, and did not unconstitutionally extend Pauyo’s
detention. See id. at 506-09.
      With regard to Pauyo’s consent to the search of the tractor-trailer, we
review the district court’s finding that his consent was voluntary for clear error.
See United States v. Solis, 299 F.3d 420, 436 (5th Cir. 2002). The voluntariness
inquiry turns on the evaluation of six factors. United States v. Shabazz, 993
F.2d 431, 438 (5th Cir. 1993). The district court found that (1) an absence of
coercive police tactics, (2) Pauyo’s intelligence, experience, and ability to speak
and understand English, and (3) Pauyo’s belief that no incriminating evidence

                                        2
                                  No. 08-11218

would be found weighed in favor of a finding that he voluntarily gave his consent
to the search. Because no single factor is dispositive and because there were
sufficient facts that together support the voluntariness of Pauyo’s consent, there
is no clear error. See Solis, 299 F.3d at 436 & n.21.
      AFFIRMED.




                                        3